UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05083 WORLDWIDE INSURANCE TRUST - WORLDWIDE ABSOLUTE RETURN FUND (Exact name of registrant as specified in charter) 335 Madison Avenue, New York, NY 10017 (Address of principal executive offices) (Zip code) Van Eck Associates Corporation , NEW YORK, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 293-2000 Date of fiscal year end: DECEMBER 31, 2008 Date of reporting period: DECEMBER 31, 2008 Item 1. Report to Shareholders Worldwide Insurance Trust WORLDWIDE ABSOLUTE RETURN FUND ANNUAL REPORT DECEMBER 31, 2008 The information contained in the enclosed shareholder letter represents the personal opinions of the management team members and may differ from those of other portfolio managers or of the firm as a whole. This information is not intended to be a forecast of future events, a guarantee of future results or investment advice. Also, unless otherwise specifically noted, any discussion of the Funds holdings, the Funds performance, and the views of the management team members are as of December 31, 2008. Dear Shareholder: The Initial Class shares of the Van Eck Worldwide Absolute Return Fund declined 13.26% for the twelve months ended December 31, 2008. In comparison, the Funds benchmark, the Citigroup Three-Month U.S. Treasury Bill Index 1 gained 1.80% for the same period. Market and Economic Review It would be an understatement to say that 2008 was extremely challenging for economies and financial markets worldwide. Continued weakness in the housing and credit markets, fallout from the subprime mortgage crisis, roller-coaster strength and weakness in the U.S. dollar and turmoil in the financial sector combined to make for a year full of unprecedented events. Adding to this record-breaking volatility was the fact that the commodities boom busted. Most major stock market indexes lost more than a third of their value for the year, with the majority of those losses occurring after the late September Wall Street collapse. The U.S. Federal Reserve Board (the Fed) attempted to reinvigorate the U.S. economy by reducing the targeted federal funds rate by more than 4.0% . This brought the targeted federal funds rate to between 0.25% and 0%, an unprecedented strategy in the U.S. Despite Fed efforts, housing and credit markets remained weak, which led to hundreds of billions of dollars of write-downs in the financial sector, with no end in sight at year end. European equity markets lagged the U.S. equity market, due to similar concerns in that region, including high exposure to the U.S. subprime mortgage market at many large European banks. Among emerging equity markets, China and India each lost significant ground, due partly to the slowdown of U.S. and European markets and downturns in local exuberance. On the fixed income side, returns for the annual period reflected the worsening economic conditions. A classic flight to quality seized the bond market with enhanced vigor, as investor risk aversion reached new heights. In turn, U.S. Treasury securities dominated bond market performance. Global government bonds also generated positive returns, but virtually all other U.S. and international fixed income sectors lost ground. All told, then, nearly all investment strategies were wounded during the period. Investors who were not exclusively invested in cash, U.S. Treasury securities or select international sovereign bonds, or actively involved in short-selling the equity market, likely suffered substantial losses. Under such challenging market conditions, the Funds sub-advisers, as always, sought opportunities to exploit pricing disparities, market inefficiencies, anticipated securities price movements and/or cyclical 1 relationships. During the fourth quarter of 2008, our management team also took major steps that changed the Funds complexion, as we sought to meet its absolute return objective. Fund Review The Fund had two distinct positions in 2008. Before the credit crisis intensified in the autumn of 2008, the majority of Fund assets were invested in strategies that were not exposed to market movements. As of June 30, approximately 50% of the Funds net assets were in a market neutral equity allocation managed by Analytic Investors and approximately 30% was in cash. Only about 20% of Fund net assets were in a directional global asset allocation strategy, as managed by Lazard Asset Management. In late October, following unprecedented measures taken by central banks around the world, we changed the Funds exposure and built a significant net long exposure in fixed income and equities as we sought to capture the potential upside anticipated when the market eventually revives. Implementation of this strategy hurt Fund returns in November but helped in December. It drove up the Funds 90-day and longer-term correlations to the S&P 500 Index 5 to over 50%. However, we felt this was an acceptable statistical relationship given the perceived unique market opportunity. We opted to build the net long exposure in both fixed income and equities primarily through closed-end funds. For 2008, Analytic Investors return was in the lower quartile among its market neutral equity peers and detracted from the Funds results. Lazard Asset Managements annual return also detracted from the Funds results. Consequently, the Fund lost ground in absolute terms for the annual period. While lagging its benchmark index, the Fund outperformed many hedge fund indices. This section discusses each strategy in use during the annual period. Long/Short Equity Strategy As mentioned, in late October, our management team began to increase the Funds net exposure to the long/short equity strategy. The Funds global asset allocation manager, Lazard Asset Management, already had net long exposure to equity and fixed income markets. We augmented this equity exposure by adding a focused long emerging markets equity fund and a closed-end emerging markets equity fund. We saw attractive opportunity here, as price/book valuations of emerging market equities had approached those seen during the financial crisis of 1998, yet most emerging market economies were not as leveraged as in 1998 and their financial systems and corporate balance sheets were healthier. 2 Distressed Debt Strategy This years financial meltdown turned the credit markets upside down. Widespread deleveraging led to massive selling and cheap prices. Fear led investors to a classic flight to quality, seeking U.S. Treasury securities, almost regardless of the price. Alternative management styles were not immune. Hedge fund strategies that relied on leverage and liquidity faced significant losses in their portfolios. It appeared that the fixed income markets were pricing in an economic depression, even after the Troubled Assets Relief Program (TARP) bailout and the announcement of a series of government stimulus measures. Given these conditions, our management team decided to establish a significant credit or distressed debt position of up to 20% of the Funds net assets. In late October, we built just over half this position through closed-end funds, deciding to build the remainder by early 2009. We liked closed-end funds as vehicles for this strategy as they provided liquidity and diversification. Also, closed-end funds were selling at significant discounts, in many cases, at 20% to 40% discounts from their net asset value. Even if net asset values continued to decline, which they did, we felt that the discounts would narrow, helping to support prices. The damage to fixed income markets was so widespread, that we bought oversold debt in a variety of markets through a number of closed-end funds. Government Bonds The first area of oversold debt in which we invested was government-related bonds, specifically municipal bonds and emerging market sovereign debt. Unlike U.S. Treasury securities, both of these sub-sectors sold off in 2008. However, they were attractive to us because municipal bonds, despite the difficult fiscal situation in several states and locales, continued to have one of the lowest default rates of any fixed income sector. Defaults of emerging market sovereign debt were, we believed, likely to be lower in 2009 than in 1998, and recovery levels were fairly predictable given prior restructurings. Corporate Credit We also built Fund exposure to the full spectrum of corporate creditsenior debt, leveraged loans, high yield securities and convertible securities. Senior, or investment grade, corporate debt is at the higher end of the credit rating scale, as measured by independent rating agencies. Leveraged loans are generally B-rated and BB-rated floating rate corporate debt securities with spreads 2 of 150 basis points (1.50 percentage points) or more over LIBOR. 3 These loans are senior to high yield securities and are secured. While considered more secure, leveraged loans are provided to leveraged companiescompanies 3 with a great deal of debt, usually as the result of a takeover. When the credit markets froze, much of this debt was stuck in the hands of banks who did not want it. High-yield corporate bonds are at the lowest end of the credit scale, and recent spreads of more than 2,000 basis points (20.00 percentage points) over U.S. Treasury securities were twice the distressed levels seen during the 2001-2002 recession. Despite such spreads, high yield corporate bonds had very few bidders during the second half of 2008. Convertible securities represent a variety of credit qualities, but the market has evolved over the years such that by far the major buyers of these securities were hedge funds. This market, too, had become very cheap and highly illiquid during the latter months of 2008. With yields at over 10% at the end of December 2008, we are content to hold this distressed debt position in the Fund for the foreseeable future. Market Neutral Equity Strategy During 2008, investors favored companies with attractive cash-flow-to-price ratios and asset utilization, while avoiding companies with above-average financial leverage. Companies with higher historical earnings-to-price ratios outperformed during the annual period, while those with above-average growth in valuation and high dividend yields underperformed. The Funds 2008 market neutral equity allocation was with Analytic Investors. Analytics investment process is based on the fundamental belief that there is persistency in the types of stock characteristics investors prefer, and it believes that portfolios that reflect these biases will add value in the long run. Investor behavior observed during the first six months of 2008 was consistent with that seen over recent years. However, thematically, economic uncertainty ruled the second half of 2008, as investor sentiment swung between optimism and pessimism. In the crisis-like atmosphere that dominated, dispersion rallied and persistence waned. As a result, Analytics investment process was ineffective, hindered primarily by an emphasis on companies with attractive characteristics such as price momentum. These companies generally performed well through the first half of the year, but were penalized severely during the second half.
